Citation Nr: 1235181	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial evaluation for osteoarthritis of the right ankle, status post fracture, evaluated as noncompensable prior to May 15, 2012, and as 10 percent disabling since May 15, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1972 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in pertinent part, granted service connection for status post right ankle fracture and assigned a noncompensable evaluation, effective June 18, 2007, and granted service connection for bilateral hearing loss and assigned a noncompensable evaluation.  

The Veteran appealed this decision in a March 2009 Notice of Disagreement (NOD).  However, in the June 2009 substantive appeal, the Veteran checked the box indicating that he had reviewed the Statement of the Case (SOC) and that he only wished to appeal the RO's evaluation of his service-connected right ankle disability.  As such, the Board finds that the Veteran's bilateral hearing loss claim is no longer on appellate status. 

During the pendency of the appeal, and specifically, in the July 2012 decision, the RO recharacterized the service-connected right ankle disability as osteoarthritis of the right ankle, status post fracture, and awarded an increased disability evaluation of 10 percent, effective May 15, 2012.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim remains active.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to May 15, 2012, the osteoarthritis of the Veteran's right ankle, status post fracture, was manifested by full range of motion.

2.  From May 15, 2012, the osteoarthritis of the Veteran's right ankle, status post fracture, has been manifested by painful motion as well as tenderness on palpation and X-ray findings of degenerative arthritis considered to be no more than moderately disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for osteoarthritis of the right ankle, status post fracture, prior to May 15, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40-4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011). 

2.  The criteria for an initial disability evaluation greater than 10 percent for osteoarthritis of the right ankle, status post fracture, from May 15, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.40-4.45, 4.71a, DC 5271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an increased initial rating for the service-connected right ankle disability, however, service connection has been granted, and that underlying claim has been substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the ratings assigned to this now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that VA has complied with its duty to assist the Veteran in the development of his claim by obtaining service treatment records (STRs); affording him two physical examinations; and providing him the opportunity to present sworn testimony, which he declined.  The VA examinations are adequate for adjudication purposes.  The April 2008 and May 2012 examiners described in full the current manifestations of the Veteran's right ankle disability.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Board notes that the RO requested medical records from the National Naval Medical Center in Quantico and the Fairfax Family Health Center, but received negative replies from both facilities in January and February 2008, respectively.  The RO also requested these records from the Personnel Information Exchange System (PIES).  A January 2008 response indicated that the requested records had not been retired to NPRC.  In March 2008, the RO informed the Veteran of these facts and issued a formal finding of unavailability. 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Analysis

The Veteran seeks a higher rating for his right ankle disability. In this regard, the Board notes that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Here, the Veteran's service-connected right ankle disability is evaluated under DC 5271, which provides for a 10 percent evaluation for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a , DC 5271; see also 38 C.F.R. § 4.71, Plate II (reflecting the normal range of motion of the ankle joint).

Further, when evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

At an April 2008 VA examination, the Veteran complained of right ankle pain, weakness, and stiffness.  He denied swelling, heat, redness, giving away, lack of endurance, locking, fatigability, and dislocation.  The pain, which the Veteran described as aching, occurred two times per week and lasted for one hour.  Pain was elicited by physical activity and cold weather, and was relieved with Ibuprofen and rest.  He was able to function with medication.  Upon physical examination, the Veteran's gait was normal.  There were no signs of abnormal weightbearing or breakdown, callosities, or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, or subluxation or guarding or movement.  No deformity was noted.  Dorsiflexion was to 20 degrees, and plantar flexion was to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no indication of a malunion to the os calcis or malunion of the astralgus.  X-rays were within normal limits.  The diagnosis was status post right ankle fracture.  The examiner concluded that the Veteran's disability had no effect on his daily activity.

March 2009 statements submitted by the Veteran and his wife indicate that he missed "a lot" of work due to right ankle pain.  His wife also stated that the Veteran often lost his balance while walking and could not walk long distances without having to take a break.

On his June 2009 VA Form 9, the Veteran implied that the results of the April 2008 VA examination were inaccurate because he had taken pain medication prior to the examination.  

The Veteran was afforded a second VA examination in May 2012.  The May 2012 Disability Benefits Questionnaire (DBQ) shows that he complained of pain and stiffness after long periods of standing and walking.  He reported "daily" flares (eight hours per day) of right ankle pain.  He also reported leg pain, which the examiner noted was a symptom of shin splints.  The Veteran denied the use of assistive devices.  Upon physical examination, there was localized tenderness or pain on palpation.  Muscle strength and stability testing were normal.  There was no anklyosis.  Plantar flexion was to 45 degrees, with pain starting at 25 degrees.  Dorsiflexion was to 20 degrees, with pain starting at 15 degrees.  There was no additional limitation in range of motion after repetitive use.  There was no functional loss and/or functional impairment of the ankle.  X-rays revealed degenerative arthritis.  The examiner diagnosed osteoarthritis of the right ankle, status post fracture.  He concluded that the Veteran's right ankle disability makes it difficult for the Veteran to walk at work.

In July 2012, the Veteran, through his representative, stated that his right ankle is weak and "gives way."  See July 2012 VA Form 1-646.  

Based on this evidentiary posture, the Board finds that a compensable evaluation for the Veteran's right ankle disability is not warranted prior to May 15, 2012.  The April 2008 VA examination report provides strong probative evidence against a compensable rating based upon limitation of motion.  As discussed earlier herein, this examination demonstrated full and painless right ankle motion.  38 C.F.R. § 4.71, Plate II.  

The Board also finds no basis to award a compensable rating for the right ankle disability during this time period based upon functional loss due to pain, weakness, fatigability, or incoordination.  The April 2008 VA examination report establishes that the Veteran specifically denied any limitation/effects on his daily activities.  On repetitive testing in April 2008, the examiner found no additional limitations in joint function due to pain, fatigue, weakness, lack of endurance or incoordination.  Thus, a compensable rating due to additional functional impairment as a result of pain, weakness, fatigue, incoordination, and lack of endurance upon repeated use of the right ankle joint is not warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has also considered the potential for a compensable rating under DCs 5003 and 5010.  However, there is no X-ray evidence of right ankle arthritis prior to May 12, 2012.  As such, a compensable rating under DCs 5003 and 5010 is not warranted.  Further, the April 2008 VA examination showed no ankylosis of the Veteran's right ankle.  Thus, a compensable rating under DC 5270 is not warranted.

The Board also finds that an initial disability rating greater than 10 percent from May 15, 2012 is not warranted.  Although the Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion during the May 2012 VA examination-normal range of motion, he exhibited pain beginning at 15 degrees of dorsiflexion and 25 degrees of plantar flexion.  As such, the Board believes that the overall picture presented is one of essentially moderate limitation of motion.  Moreover, while the Veteran's complaints of pain and instability on use are noted, there is no persuasive evidence that there is any additional functional loss due to pain, fatigue, weakness or incoordination to such a degree to result in more than moderate limitation of motion of the ankle.  Rather, his current rating already takes into account any limitation of motion based on pain.  Thus, even when considering DeLuca the Veteran is not entitled to a higher rating for his right ankle disability.  The overall disability picture presented by his right ankle disorder is that of moderate limitation of motion, which is appropriately rated as 10 percent disabling under DC 5271.  His disability picture does not present such severe limitation of motion to the ankle to be characterized as marked limitation.  Thus, a 20 percent disability rating under DC 5271 from May 15, 2012 is not warranted.

Similarly, given the evidence of record, a higher disability rating would not be warranted under any other diagnostic code.  38 C.F.R. § 4.7 (2011).  Specifically, there is no X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2011).

The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, but finds that the criteria for an increased disability rating are simply not met.  See 38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, 5274 (2011).  In this regard, the Veteran has not been shown to have ankylosis of the right ankle.  Indeed, he had full range of motion during both VA examinations.  In addition, the April 2008 VA examiner found no evidence of malunion of the os calcis or astragalus.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under DCs 5270, 5272, 5273, and 5274. 

The Board acknowledges the Veteran's complaints of pain, stiffness, and instability in the right ankle.  The Veteran is competent to report his symptomatology.  However, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the evaluation of his right ankle disability, and his views are of no probative value.  Further, even if his opinion were entitled to some probative value, it is far outweighed by the detailed opinion provided by the medical professionals who performed detailed examinations that did not provide objective evidence supportive of the criteria necessary for an increased rating.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) & Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected r osteoarthritis of the right ankle, status post fracture, prior to May 15, 2012, and in excess of 10 percent since May 15, 2012.  There is no doubt to be resolved, and an initial increased evaluation for this disability is not warranted. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his service- connected right ankle disability.  The Board acknowledges his claim that he has missed "a lot" of work because of right ankle pain.  Regardless, this evidence does not rise to the level of marked interference with employment.  Indeed, and in this regard, the Board notes that the April 2008 VA examiner opined that the Veteran's right ankle disability does not affect his daily activity.  While the May 2012 VA examiner found that the Veteran's disability impacts his ability work by making it difficult to walk, he did not find a significant effect on the Veteran's occupation.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) should be considered.  The evidence of record establishes that the Veteran is currently employed.  Furthermore, as previously noted herein, there is no evidence that the Veteran's right ankle disability has a significant effect on his occupation-or has made him unable to maintain employment.  Therefore, the Board finds that a claim for a TDIU has not been raised by the current record.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a higher initial evaluation for osteoarthritis of the right ankle, status post fracture, evaluated as noncompensable prior to May 15, 2012, and as 10 percent disabling since May 15, 2012, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


